PER CURIAM.
The Board of Governors of the Kentucky State Bar Association has recommended that Emmett B. Smith be suspended from engaging in the practice of law in the State of Kentucky for a period of one year.
Smith was charged with four different instances of unprofessional and unethical conduct involving his failure to properly keep and pay over money deposited with him by a client to be paid over to a trustee in bankruptcy; failure to properly apply moneys received on behalf of another client incident to the settlement of litigation; failure to institute a divorce action within a reasonable time after acceptance of employment and receipt of a retainer fee from another client accompanied by his refusal to refund the fee until the same was demanded by an attorney later employed in the matter; and acceptance of employment and fee to represent a client in filing a bankruptcy petition at a time when he knew that the referee in bankruptcy for the United States District Court for the Western District of Kentucky had instructed the clerk of that court not to accept any pleadings or papers from respondent which referred to cases in bankruptcy as a result of his failure to properly account to the trustee in bankruptcy in the first instance mentioned herein.
A trial committee heard evidence and reported to the Board of Governors that Smith was guilty of the unprofessional conduct charged and recommended that he be suspended from engaging in the practice of law in this state for a period of six months. The Board of Governors reviewed the matter and concluded that Smith was indeed guilty of the unprofessional and unethical conduct charged. The Board recommended that he be suspended from the practice of law in this state for one year.
We have reviewed the transcript of the evidentiary hearing before the trial committee and conclude that there is ample evidence to support the finding that Smith is guilty of the unprofessional and unethical conduct charge.
Respondent contends that the recommended penalty is too severe. He cites other instances in our reported cases involving disciplinary penalties which he urges establish that he should be only reprimanded or in any event not suspended for a longer period than six months.
In view of his persistent course of conduct which includes breaches of his trust relationship with clients, we certainly cannot say that the penalty recommended by the Board is excessive.
*57It is therefore ordered that the respondent, Emmett B. Smith, be and he is hereby suspended from engaging in the practice of law in the State of Kentucky for a period of one year from the date of the issuance of the mandate herein.
All concur.